Citation Nr: 0622205	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a disability rating greater than 30 percent 
for gunshot wound to the right shoulder (dominant), muscle 
group IV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which, in part, granted an increased disability 
rating (30 percent) for the veteran's service-connected 
gunshot wound to the right shoulder (dominant), muscle group 
IV.  The veteran subsequently disagreed with the 30 percent 
assigned rating.    

The veteran testified before the undersigned at a Travel 
Board hearing in May 2006.  A transcript of this hearing is 
associated with the claims folder.  During the hearing, the 
veteran demonstrated various motions with his right arm but 
the arm was referred to as the left arm in the transcript at 
pages 10 and 11.  As the veteran was actually raising his 
right arm, the references to the left arm attributed to the 
undersigned have been corrected.  See Transcript at page 10. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required under the VCAA to 
notify the claimant and his or her representative, if any, of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant provide any evidence 
in his or her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Moreover, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Review of the veteran's claims file reveals that the RO sent 
a letter to the veteran in August 2003 requesting that the 
veteran send medical evidence showing treatment for his right 
shoulder, hearing loss, and tinnitus disorders.  This letter 
also informed the veteran of what evidence was required to 
substantiate his claims for service connection and of his and 
VA's respective duties for obtaining evidence.  Subsequently 
in April 2006, after the September 2003 adjudication of the 
veteran's claim, he was informed of how the RO assigns 
disability ratings and effective dates pursuant to the 
decision in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  The Board notes that 
while the August 2003 letter informed the veteran about the 
requirements for obtaining service connection for hearing 
loss and tinnitus it neglected to inform the veteran about 
the requirements for obtaining an increased rating.  On 
remand, the RO should send the veteran a VCAA letter 
concerning his claim for an increased rating.  

Furthermore, the veteran was afforded a VA examination for 
his right shoulder disorder in September 2003.  In this 
examination report the examiner failed to comment as to 
whether the veteran had sustained functional loss which may 
be due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination or pain on 
movement, swelling, deformity or atrophy of disuse under the 
provisions in DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
See also 38 C.F.R. § 4.45 (2005).  In addition, the examiner 
noted that the gunshot wound involved the supraspinatus 
muscle.  However, upon VA examinations in April 1947 and 
March 1950, it was noted that there was muscle loss of the 
trapezius muscle.  On remand, the examiner should assess 
which muscle group or groups are affected and fully document 
the functional impairment resulting therefrom.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter notifying him of what information 
and evidence is needed to substantiate 
his claim for entitlement to a disability 
rating greater than 30 percent for 
gunshot wound to the right shoulder 
(dominant), muscle group IV.  The letter 
should comply with all requirements under 
the VCAA, including those explained by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should schedule the veteran 
for a VA examination to clarify which 
muscle group or groups are involved 
and fully document the functional 
impairment attributable to the 
service-connected disability.  The 
claims folder must be made available 
to the examiner.  The examiner should 
document whether the veteran's right 
shoulder disorder has resulted in any 
functional loss which may be due to 
less or more movement than normal, 
weakened movement, excess 
fatigability, incoordination or pain 
on movement, swelling, deformity or 
atrophy of disuse under the provisions 
in DeLuca.  
3.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the claim 
remains denied the RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow them an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



